Citation Nr: 0608587	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-33 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 10 percent disabling.




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from November 1971 to May 
1981.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2003, by the 
Phoenix, Arizona, Regional Office (RO), which denied the 
veteran's claim for a rating in excess of 10 percent for 
bilateral hearing loss.  The veteran perfected a timely 
appeal to the above decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

In his substantive appeal (VA Form 9), received in September 
2004, the veteran requested a hearing at the RO before a 
Veterans Law Judge (VLJ), formerly known as a Member of the 
Board.  This type of hearing often is referred to as a Travel 
Board hearing.  The evidence shows that this hearing was 
scheduled for September 2005, but prior to his hearing, the 
veteran indicated that he would be out of town and requested 
that his hearing be rescheduled.  The hearing was rescheduled 
for a hearing to be conducted in October 2005; however, he 
again requested that the hearing be cancelled.  

Subsequently, the veteran was scheduled for a 
"videoconference" hearing in Phoenix in February 2006.  
However, in a report of contact (VA Form 119), dated February 
3, 2006, the veteran indicated that he would not be able to 
attend the hearing due to employment in Reno, Nevada; he 
requested that the hearing be rescheduled.  Accordingly, in a 
February 2006 letter, the RO informed the veteran that a 
videoconference hearing before a VLJ was being scheduled for 
March 22, 2006.  But, on the day of the hearing, the veteran 
contacted the RO and indicated that he was still working in 
Las Vegas, and it was too far to drive to Phoenix for the 
hearing.  See 38 C.F.R. § 20.704(c) (2005).  Therefore, in 
his March 22, 2006 correspondence, the veteran requested that 
the hearing be rescheduled.  Therefore, a remand is in order 
so that the veteran may be afforded another opportunity to 
report for his requested hearing.  See 38 C.F.R. §§ 20.702, 
20.704 (2005).  Accordingly, this case hereby is REMANDED to 
the RO via the Appeals Management Center, in Washington, DC, 
for the following:

The veteran should be rescheduled for a 
video conference hearing.    

The veteran is informed that he has repeatedly failed to 
appear for a hearing.  If again fails to appear for a hearing 
and fails to report his intent in an untimely manner, his 
request to reschedule may not be honored.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

